      Case: 1:19-cv-06929 Document #: 1 Filed: 10/21/19 Page 1 of 9 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ANITA TIDWELL and DION GREEN                  )
on behalf of themselves and all               )
other plaintiffs similarly situated,          )
                                              )
               Plaintiffs,                    )
                                              )
               v.                             )         Case No.:
                                              )
DYSON DIRECT, INC.                            )
                                              )
               Defendant.                     )

                    CLASS AND COLLECTIVE ACTION COMPLAINT

       Plaintiffs Anita Tidwell (“Tidwell”) and Dion Green (“Green”) (Tidwell and Green are

collectively referred to herein as “Plaintiffs”) on behalf of themselves and all other plaintiffs

similarly situated for their Class and Collective Action Complaint against Defendant Dyson Direct,

Inc. (“Dyson” or “Defendant”) states as follows:

                                      Nature of the Action

       1.      This civil action is brought by the above-named Plaintiffs who bring this class and

 collective action claim for overtime wages under the Fair Labor Standards Act, 29 U.S.C. § 201

 et seq. (“FLSA”) pursuant to 29 U.S.C. § 216(b) and under the Illinois Minimum Wage Law

 (“IMWL”), 820 ILCS § 105/1 et seq pursuant to Fed. R. Civ. Pro 23.

                                              Parties

       2.      Defendant Dyson is an affiliate of Dyson Ltd., a British technology company

 established in the United Kingdom in 1991. It designs and manufactures household appliances

 such as vacuum cleaners, air purifiers, hand dryers, bladeless fans, heaters, hair dryers, and

 lights. As of February 2018, Dyson, Ltd. had more than 12,000 employees worldwide. Dyson



                                                  1
      Case: 1:19-cv-06929 Document #: 1 Filed: 10/21/19 Page 2 of 9 PageID #:1




Direct, Inc. is an Illinois corporation that operates at multiple locations in this Judicial District,

including in Chicago and Aurora, Illinois. The Aurora, Illinois facility location handles

approximately 30,000 inquiries per day and has employed hundreds of workers.

       3.      Defendant is an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of Section 203(s)(1)(A) of the FLSA.

       4.      During the last three years, Defendant’s annual gross volume of sales made or

business done has exceeded $500,000, exclusive of excise tax.

       5.      Defendant was the Plaintiffs’ “employer” as that term is defined by the FLSA. 29

U.S.C. § 203(d).

       6.      Defendant was the Plaintiffs’ “employer” as defined by the IMWL. 820 ILCS

105/3(c)

       7.      Plaintiffs were Defendant’s “employee” as that term is defined by the FLSA. 29

U.S.C. §203(e)(1)

       8.      Plaintiffs were Defendant’s “employee” as that term is defined by the IMWL. 820

ILCS 105/3(d)

                                     Jurisdiction and Venue

       9.      Subject matter jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and

by 29 U.S.C. § 216(b).

       10.     Venue is proper in this Judicial District as all of the events arising out of this case

arose in this Judicial District.

                                        Factual Allegations

       11.     Plaintiffs worked for Defendants as hourly-rate employees within the past three

years in the state of Illinois.



                                                  2
     Case: 1:19-cv-06929 Document #: 1 Filed: 10/21/19 Page 3 of 9 PageID #:1




      12.      Defendant did not pay Plaintiffs and similarly situated employees proper overtime

wages of one and one-half time their regular rate of pay for all hours worked above forty hours

in a work week.

      13.      By way of example, Defendant did not pay Plaintiff Tidwell one and one-half times

her full regular rate of pay for all hours worked in excess of forty in an individual work weeks

for the pay period of November 17, 2018 through November 20, 2018 or December 3, 2016

through December 16, 2016.        While certain overtime compensation was paid, the Defendant

failed to pay for all hours worked over forty in a work week at one and one-half times her regular

rate of pay.

      14.      By way of example, Defendant did not pay Plaintiff Green one and one-half times

his full regular rate of pay for all hours worked in excess of forty during the pay period of June

3, 2017 through June 16, 2017. While certain overtime compensation was paid, the Defendant

failed to pay for all hours worked over forty in a work week at one and one-half times his regular

rate of pay.

      15.      Plaintiffs performed their job responsibilities for Defendant in the State of Illinois.

      16.      Other similarly situated employees have been employed by the Defendant and have

not been paid the required overtime wages at one and one-half times their full regular rate of pay.

      17.      The named Plaintiffs, and similarly situated employees, were not exempt from the

overtime provisions of the FLSA.

                  CLASS AND COLLECTIVE ACTION ALLEGATIONS

      18.      Plaintiffs seek to maintain this suit as a Collective pursuant to 29 U.S.C. §216(b)

and as a Class pursuant to Fed. R. Civ. Pro. 23 on behalf of herself and all other non-exempt

employees who were not fully compensated for overtime hours worked.



                                                 3
     Case: 1:19-cv-06929 Document #: 1 Filed: 10/21/19 Page 4 of 9 PageID #:1




      19.     Plaintiffs and other similarly situated current and former employees in the asserted

class regularly worked over 40 hours per week but were not fully paid their overtime hours at one

and one-half times their regular rate of pay.

      20.     Plaintiffs and asserted members of the Collective and Class are similarly situated

because, inter alia, they all were not paid the required overtime rate of one and one-half times

their regular rate of pay for all work in excess of 40 hours per week and had such rights

undermined and neglected by Defendant’s unlawful practices and policies

      21.     Defendant has encouraged, permitted, and required the Class and Collective to

work without required overtime compensation of one and one-half times the regular rate of pay.

      22.     Defendant has known that Plaintiffs and other members of the Class and Collective

have been deprived of required overtime compensation. Nonetheless, Defendant has operated

under a scheme to deny the Plaintiffs and the Class and Collective the required compensation of

one and one-half time their regular rate of pay for work in excess of 40 hours.

      23.     There are estimated to be hundreds of other current and former employees within

the asserted class for this action during the material time who are similarly situated to Plaintiffs.

With such numbers of similar claims for unpaid compensation, a class action is superior

procedure for adjudicating such claims. Plaintiffs requests that the Court authorize and supervise

notice to the members of the asserted classes so that all claims may be resolved efficiently in a

single proceeding.

      24.     The records, if any, should be in the custody or control of Defendant concerning

the members of the asserted class, the number of hours actually worked by Plaintiffs and all other

similarly situated employees, and the compensation actually paid, or not paid, to such employees.




                                                 4
      Case: 1:19-cv-06929 Document #: 1 Filed: 10/21/19 Page 5 of 9 PageID #:1




       25.     Plaintiffs will fairly and adequately protect the interests of each proposed class

 member and has retained counsel that is experienced in class actions and employment litigation.

 Plaintiffs have no interest that is contrary to, or in conflict with, members of the class.

                       COUNT I - FAIR LABOR STANDARDS ACT
                         (Plaintiffs Individually and on Behalf of All
                  Similarly Situated Employees Pursuant to 29 U.S.C. §216)

       26.     The Plaintiffs re-allege and incorporate by reference paragraphs 1-25.

       27.     Under the FLSA, Plaintiffs and the Collective were entitled to be paid at the

 overtime rate by Defendant for each hour worked in excess of 40 hours each work week at one

 and one-half times their regular rate of pay.

       28.     The proper overtime rate is computed by multiplying 1.5 times an employee’s

 regular hourly rate.

       29.     Defendant failed to compensate the Collective at the proper overtime rate for all the

 work they performed in excess of 40 hours per week in violation of the FLSA.

       30.     Upon information and belief, Defendant’s practices were not based upon

 Defendant’s review of any policy or publication of the United States Department of Labor and

 therefore was willful and deliberate.

       31.     Due to Defendant’s violations of the FLSA, the FLSA Class is entitled to recover

 from Defendant their unpaid compensation, liquidated damages, reasonable attorney’s fees, and

 the costs of this action, pursuant to 29 U.S.C.§216(b).

       WHEREFORE, the Plaintiffs request the following relief, individually and on behalf of

similarly situated employees:

       A.      A declaratory judgement that Defendant violated the overtime wage provision of

               the FLSA as to the Plaintiff and similarly situated employees;

       B.      A declaratory judgment that Defendant’s violations of the FLSA was willful;

                                                  5
     Case: 1:19-cv-06929 Document #: 1 Filed: 10/21/19 Page 6 of 9 PageID #:1




      B.      Unpaid overtime compensation;

      B.      An additional amount equal as liquidated damages;

      C.      Prejudgment interest;

      D.      Reasonable attorneys’ fees, and costs and disbursements of this action, pursuant to

              29 U.S.C. § 216(b); and

      E.      Such other and further relief as this Court deems appropriate and just.

                     COUNT II - ILLINOIS MINIMUM WAGE LAW
                        (Plaintiffs Individually and on Behalf of All
               Similarly Situated Employees Pursuant to Fed. R. Civ. Pro 23)

      32.     Plaintiffs hereby alleges and incorporates Paragraph 1 through 31 of this

Complaint, as is fully set forth herein.


      33.     This count arises from Defendant’s violation of the overtime compensation

provisions of the IMWL, 820 ILCS § 105/1 et seq.


      34.     Under the IMWL, Defendant was and remains obligated to compensate Plaintiffs,

and similarly situated employees, for all hours worked in excess of 40 hours in any individual

work week. Overtime compensation must be paid at a rate of not less than one and one-half times

the regular rate of pay.


      35.     Plaintiffs were regularly permitted, encouraged and/or required to work in excess

of 40 hours per week but was not compensated at the required one and one-half times the regular

rate for such overtime work.


      36.     By failing to pay overtime compensation due to Plaintiffs, Defendants willfully,

knowingly and/or recklessly violated the IMWL which requires overtime compensation of one

and one-half times the regular rate to be paid.


                                                  6
      Case: 1:19-cv-06929 Document #: 1 Filed: 10/21/19 Page 7 of 9 PageID #:1




       37.     As a result of Defendant’s policy and practice of withholding overtime

 compensation, Plaintiffs and similarly situated employees have been damaged in that they have

 not received wages due to them pursuant to the IMWL.


       WHEREFORE, Plaintiffs requests the following relief individually and on behalf of

similarly situated employees:

       A.      A Declaratory Judgement that Defendant violated the minimum wage provisions of

               the IMWL as to the Plaintiffs and similarly situated employees;

       B.      A declaratory judgement that Defendant’s violations of the IMWL were willful;

       C.      Unpaid overtime compensation;

       D.      A judgment of statutory interest and treble damages as provided by IMWL;

       E.      A judgement of reasonable attorney’s fees and costs incurred in filing this action;

               and

       F.      Such other and further relief as this Court deems appropriate and just.

                                DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury on all questions of fact raised by this Complaint, including

FLSA claims.


Dated: October 18, 2019                                      Respectfully Submitted,

                                                     By: /s/ David Fish
                                                     One of the Attorneys for the Plaintiff
David J. Fish
John Kunze
THE FISH LAW FIRM P.C.
200 E 5th Ave Suite 123
Naperville, IL 60563
(630)355-7590
(fax) (630)778-0400



                                                 7
       Case: 1:19-cv-06929 Document #: 1 Filed: 10/21/19 Page 8 of 9 PageID #:1




                       CONSENT TO BECOME A PARTY PLAINTIFF

      1.      I consent and agree to pursue my wage claims through the lawsuit filed against my
employer or former employer.

        2.     I understand that this lawsuit is brought under the Fair Labor Standards Act, the
Illinois Minimum Wage Law, and the Illinois Wage Payment and Collections Act. I hereby
consent, agree and opt-in to become a plaintiff herein and be bound by any judgment by the Court
or any settlement of this action.

        3.      I intend to pursue my claims individually, unless and until the Court certifies this
case as a collective or a class, which I understand has also been alleged.

        4.      In the event the case is certified and then decertified, I authorize Plaintiffs’ counsel
to use this consent form to re-file my claims in a separate or related action against my employer.

  Dion Green
___________________________
Name
 Dion Green
___________________________
Signature
        10/17/2019
____________________________
Date Signed
       Case: 1:19-cv-06929 Document #: 1 Filed: 10/21/19 Page 9 of 9 PageID #:1




                       CONSENT TO BECOME A PARTY PLAINTIFF

      1.      I consent and agree to pursue my wage claims through the lawsuit filed against my
employer or former employer.

        2.     I understand that this lawsuit is brought under the Fair Labor Standards Act, the
Illinois Minimum Wage Law, and the Illinois Wage Payment and Collections Act. I hereby
consent, agree and opt-in to become a plaintiff herein and be bound by any judgment by the Court
or any settlement of this action.

        3.      I intend to pursue my claims individually, unless and until the Court certifies this
case as a collective or a class, which I understand has also been alleged.

        4.      In the event the case is certified and then decertified, I authorize Plaintiffs’ counsel
to use this consent form to re-file my claims in a separate or related action against my employer.

   Anita Tidwell
___________________________
Name
 Anita Tidwell
___________________________
Signature
                     10/14/2019
____________________________
Date Signed
